HEANEY, Circuit Judge
(dissenting).
I respectfully dissent.
In my view, a reversal of the District Court’s decision is required by the language of the Federal Trade Commission Act, the legislative history of the Act, and past practice; and is supported by policy considerations.
(1) The language of the Federal Trade Commission Act.
It is conceded that Congress has reserved to the Attorney General “except as otherwise authorized by law, the conduct of litigation in which the United States, an agency or officer thereof is a party, or is interested, and securing evidence therefor * * *” (28 U.S.C. § 516, Supp. II 1967); and subject to the same exception, has required the Attorney General to “supervise all litigation to which the United States, an agency,[1] or officer thereof is a party * * * 28 U.S.C. §§ 516, 519 (Supp. II 1967). Case v. Bowles, 327 U.S. 92, 96-97, 66 S.Ct. 438, 90 L.Ed. 552 (1946); Confiscation Cases, 7 Wall. (74 U.S.) 454, 19 L.Ed. 196 (1869); Sutherland v. International Ins. Co. of New York, 43 F.2d 969 (2d Cir. 1930) (per L. Hand, J.); Exec. Order No. 6166, § 5, June 10,1933, 5 U.S.C. (1958 ed.) pp. 139-141.
The FTC urges that paragraphs two and three of Section 9 of the Federal Trade Commission Act, 15 U.S.C. § 49, otherwise authorize the FTC to seek enforcement of its subpoenas in the United States District Court without the aid or the consent of the Attorney General, and give the District Court jurisdiction to grant that relief.
This view is supported by Federal Trade Com. v. Dean Foods Co., 384 U.S. *331597, 86 S.Ct. 1738, 16 L.Ed.2d 802 (1966). The five judge majority specifically discussed two issues presented in the case: (1) Does the FTC have the right to seek a temporary restraining order and a preliminary injunction to maintain the status quo while awaiting a ruling as to the legality of a pending merger; and (2) does the Court of Appeals have jurisdiction to grant the relief sought? The Court held that the All Writs Act empowered the Courts of Appeals to issue such equitable relief and that the authority of the FTC to seek such relief could be implied from the general grant of authority given the FTC by Congress. The clear dichotomy between the two aspects of the problem was also demonstrated in the dissent’s summary of the majority. Justice Fort-as, speaking for a minority of four, stated:
“In so deciding, the Court determines that the Commission — an administrative agency with defined and circumscribed powers — is authorized to seek such relief in the courts of appeals; and that the courts of appeals, under the All Writs Act, 28 U.S.C. § 1651 (a) (1964 ed.), have power to entertain the Commission’s petition and to grant the injunctive relief.
“This decision cannot be supported. * * * The [Federal Trade Commission] Act plainly and explicitly vests the governmental power to restrain and enjoin violations of the Act in the district courts, not in the court of appeals. * * * ”
Id. at 612-613, 86 S.Ct. at 1747.
That the majority opinion clearly authorizes the legal staff of the Commission to institute injunctive proceedings, where the facts are comparable to those in Dean Foods, is made clear by the fact that the argument of the minority went directly to that issue:
“[The Federal Trade Commission Act] plainly and explicitly empowers the United States attorneys 'under the direction of the Attorney General’— and not the Federal Trade Commission — to institute such proceedings. 15 U.S.C. § 25 (1964 ed.).
******
“The clear design of the statute is that the authority to decide on behalf of the Government, to seek the powerful remedy of preliminary injunction, and the power to do so, are vested in the Attorney General. That is his business — his type of function. It is his deliberately withheld from the Commission. That is not its business. The Commission is supposed to be an expert agency, acting deliberately, bringing to bear upon the complex economic problems of a merger, that judgment and experience which can emerge only from careful factual inquiry, the taking of evidence and the formulation .of a report. * * * ”
Id. at 612-613, 618, 86 S.Ct. at 1747, 1750 (Emphasis added.)
The majority in Dean Foods clearly went further in sustaining the powers of the FTC and the jurisdiction of the Court of Appeals than is necessary to sustain the powers of the FTC and the jurisdiction of the District Court here, as here the FTC is not seeking the application of an extraordinary remedy with serious consequence to the defendant but seeks only to obtain information necessary to reach a decision.
Nor can Dean Foods be distinguished on the grounds that the FTC proceeded there pursuant to the All Writs Act. Its right to proceed under that Act in the Court of Appeals would appear to be as limited by 28 U.S.C. §§ 516, 519 (Supp. II 1967) as is its right to proceed under paragraphs two and three of Section 9 of the FTC Act.
Indeed, the language used in the minority opinion supports a belief that the justices joining in that opinion would view this case in a more favorable light, and would permit the legal staff of the FTC to proceed as a necessary adjunct of its fact-finding power.
“When the Commission was established in 1914, it was not intended to duplicate the functions of existing agencies, but rather to bring to bear on *332the problems of antitrust and unfair competition the ‘specialized knowledge and expert judgment, continuity of experience and political independence, flexible procedures and efficient fact-finding methods — [hopefully] characteristic of the administrative process.’ Elman, Rule-making Procedures in the FTC’s Enforcement of Merger Law, 78 Harv L Rev. 385, 387 (1964).”
Id. at 635-636, 86 S.Ct. at 1759 (Emphasis added.)
The requirements laid down in Dean Foods (a right by the FTC to seek relief and jurisdiction in the court to grant it) are met here by Section 9. Paragraph two authorizes the FTC to invoke the aid of a District Court of the United States to enforce its subpoenas in aid of its investigative functions, and paragraph three grants the District Court jurisdiction of such actions.
This conclusion gains support from Oklahoma Press Pub. Co. v. Walling, 327 U.S. 186, 66 S.Ct. 494, 90 L.Ed. 614 (1946), where the Supreme Court, in discussing the subpoena power conferred by Section 9 of the Federal Trade Commission Act, indicated that the power of the FTC to invoke the aid of any court in the United States in requiring the attendance and testimony of witnesses was based on paragraphs two and three. Id. at 200, n. 24, 66 S.Ct. 494. No reference was made to the fourth paragraph.
It is also supported by Federal Trade Commission v. Tuttle, 244 F.2d 605 (2d Cir.), cert. denied 354 U.S. 925, 77 S.Ct. 1379, 1 L.Ed.2d 1436 (1957), where the Court stated:
“The jurisdiction of District Court to hear and consider the petition [for court order requiring compliance with a Commission subpoena] is derived from the third unnumbered paragraph of Section 9 of the Federal Trade Commission Act.”
Id. at 607-608.
Similarly, other lower federal courts, when discussing the statutory authority for the enforcement of subpoenas under Section 9 of the Act, have consistently referred to only paragraphs two and three. The most recent reference to these two paragraphs was by this Court in Adams v. F. T. C., 296 F.2d 861, 863 n. 3 (8th Cir. 1961). Numerous federal courts have only cited paragraph three as the basis for the District Court’s jurisdiction for enforcement of administrative subpoenas and have made no reference to paragraph four. Flotill Products, Inc. v. F. T. C., 278 F.2d 850, 851 (9th Cir. 1960); Clarke v. Federal Trade Commission, 128 F.2d 542 n. 2 (9th Cir. 1942); F. T. C. v. Green, 252 F.Supp. 153, 155 (S.D.N.Y.1966); Federal Trade Commission v. Menzies, 145 F.Supp. 164, 167 (D.Md.1956) aff’d, 242 F.2d 81 (4th Cir. 1957).
The view that paragraphs two and three of Section 9 provide the statutory basis for subpoena enforcement also has scholarly support:
“The main reliance for enforcement of federal administrative orders requiring disclosure of information has been a procedure whereby the agency applies to a court for an order, violation of which is punishable as a contempt of court. In the 1893 case of ICC v. Brimson [154 U.S. 447, 14 S.Ct. 1125, 38 L.Ed. 1047] the Supreme Court remarked that such a body as the Interstate Commerce Commission ‘could not, under our system of government, and consistently with due process of law, be invested with authority to compel obedience to its orders by a judgment of fine or imprisonment.’ But the Court went on to hold that a judicial proceeding to enforce a subpoena issued by the Commission satisfies the ‘case’ or ‘controversy’ requirement of the Constitution, and that judicial enforcement does not violate the principle of separation of powers. Accordingly, since 1893 Congress has consistently refused to empower any agency to commit for contempt, customarily providing instead that agencies may apply to the appropriate district court for an order enforceable by contempt proceedings.”
*333DAVIS, ADMINISTRATIVE LAW TREATISE, Vol. I, § 3.11 at 213 (1958). It is also significant to note that the same authority cites only the second and third paragraphs when referring to the subpoena enforcement procedure. Id. at 213 n. 7.
It is argued by the majority that even though paragraphs two and three would, standing alone, constitute authority for the FTC to bring the action and the District Court to hear it, paragraph four nevertheless limits that right and requires that the Attorney General conduct the litigation. I do not agree.
Paragraph four, by its terms, gives the District Court jurisdiction to issue writs of mandamus compelling compliance with FTC orders in aid of its investigative powers. These FTC orders are of two types: (1) those requiring a corporation to file reports and to answer specific questions,2 and (2) those granting the FTC right of access to inspect corporate records.3
Both the third and fourth paragraphs are provisions conferring jurisdiction in the District Court — the third confers jurisdiction specifically to enforce FTC subpoenas, and the fourth confers jurisdiction to require the “filing of reports” and compel the right of “access and inspection” through writs of mandamus. Since these two provisions appear consecutively in the same section and since only the grant of jurisdiction in the fourth paragraph is conditioned upon “the application of the Attorney General,” the clear implication is that the Attorney General need not apply for the enforcement of subpoenas. Cf., Fleming v. Lowell Sun Co., 36 F.Supp. 320, 325 (D.Mass.1940), rev’d on other grounds, 120 F.2d 213 (1st Cir. 1941), aff’d by an equally divided Court, 315 U.S. 784, 62 S.Ct. 793, 86 L.Ed. 1191 (1942).
I cannot agree that the third paragraph of Section 9 equates subpoenas with, orders. The words “if so ordered” refer to the right of the District Court, on request of the FTC, to require documentary evidence to be produced if it was requested in the subpoena, as originally issued. A contrary interpretation of this section would require the Commission to take two steps before a subpoena could be enforced: (even assuming the aid and consent of the Attorney General) (1) issue the subpoena, and (2) issue an order requiring that it be complied with.
The majority opinion relies on Federal Trade Commission v. Claire Furnace Co., 274 U.S. 160, 47 S.Ct. 553, 71 L.Ed. 978 (1927). In Claire, the FTC issued notices to twenty-two corporations in steel and allied industries directing them to furnish monthly reports to the FTC on sales, production, expenses, profit and other matters. The corporations sought and obtained a restraining order in United States District Court enjoining the FTC from enforcing its orders on the ground that the reports asked for detailed information concerning mining and manufacturing of intrastate commerce and were thus beyond the FTC authority. This decision was affirmed by the Court of Appeals, Federal Trade Commission v. Claire Furnace Co., 52 App.D.C. 936, 285 F. 936 (1927). Mr. Justice Taft delivered the opinion. The court, in reversing, declined to consider the legality of the reports as ordered, holding that under the provisions of the Federal Trade Commission Act, “there was nothing which the Commission could have done to secure enforcement of the challenged orders except to request the Attorney General to institute proceedings for a mandamus. * * * ”, 274 U.S. at 173-174, 47 S.Ct. at 556 (Emphasis added.); and thus, if a mandamus action were instituted, the corporations could at that time interpose their objections to the FTC reports.
*334Mr. Justice Taft’s broad language in Claire does not support the majority’s position. It was concerned with methods available to FTC to enforce its power to require the submission of reports, and not with its power to enforce subpoenas. Federal Trade Commission v. Millers’ Nat. Federation, 57 App.D.C. 860, 23 F.2d 968 (1927), gives some support this view. In Millers’, an appeal was taken from a temporary injunction setting aside an FTC order directing that subpoenas duces tecum be issued. The jurisdiction of the Court below to grant such relief was challenged on the basis of the Claire case. In holding that Claire, which also originated in the D. C. Circuit, was not controlling, the Court stated:
“If the only procedure open against a contumacious witness was by mandamus at the instance of the Attorney General, as in the case of a corporation, and, in the event of the issuance of a writ, the witness, by complying with the order, could purge himself from liability, the rule in the Claire Case would apply; but here the mere refusal to obey the subpoena is made a separate and substantive criminal offense, with the additional possibility of a proceeding against him at the instance of the Commission. In other words, the discretion reposed in the Attorney General in no respect furnishes immunity from prosecution in any court having proper jurisdiction of the case.
“Unquestionably, as in the Claire Case, where specific performance of the order could be compelled only by mandamus, and a full opportunity is afforded to answer, and set up by way of defense, objections to the validity of the orders, the legal remedy would be adequate. In the present case, however, a different situation is presented, since upon refusal to comply with the subpoena the witness lays himself liable to the criminal penalties imposed by section 10. The criminal liability attaches, even if the procedure by mandamus were attempted by the Attorney General, or action be instituted by the Commission to compel obedience to its subpoena; and whether the witness be proceeded against for disobedience of the subpoena under section 10, or in mandamus at the instance of the Attorney General, or by the Commission under section 9, criminal liability for disobedience is a condition precedent to the right to test the validity of the act.”
Id. 23 F.2d at 970-9714 (Emphasis added.)
Support for this position is also expressed in recent Law Review Commentaries :
“* * * [T]he Commission [FTC] may itself petition a United States District Court for enforcement [of its subpoenas] and need not rely on inducing the Attorney General to act, as in the cases of demands for access and special reports.”
Hill, Investigative Powers and Techniques of the Federal Trade Commission, 31 D.C.BAR J. 193, 199 (1964).
“In case of disobedience to a subpoena, the Commission may itself seek the aid of the courts, but where enforcement of a demand for access or a Section 6(b) report is sought, the Commission is required to request the Attorney General to make application to the courts.”
Withrow, Investigatory Powers of the Federal Trade Commission — Constitutional and Statutory Limitations, 24 FED. BAR J. 456, 485 (1964).
*335(2) Legislative History.
The appellees argue that the legislative history unequivocally supports the view that application for subpoena enforcement must be made by the Attorney General. I do not agree. A careful reading of the colloquy between Representative Sherley and Representative Covington, Floor Manager of the bill,5 indicates that their discussion was not directed to subpoena enforcement, 51 Cong.Ree. 14927 (63rd Cong., 2d Sess., Sept. 10, 1914), but to whether there was a conflict between Section 45(c), (d) and (e) of the Act giving the Circuit Court of Appeals exclusive jurisdiction to review “actions” [cease and desist orders] of the Commission and Section 9 of the Act giving the District Court jurisdiction to issue writs of mandamus commanding any person to comply with Sections 41-46 and 47-50 of the Act or to comply with an order of FTC. Representative Covington pointed out that it was not intended that FTC would seek to enforce unfair competition orders by writs of mandamus in District Court, and that enforcement of such orders would be sought only through the Circuit Court of Appeals. He further pointed out that it was the intent of the law that writs of mandamus would be used in District Court' to command performance with respect to methods and processes in the investigative process which, as I have previously shown, included not only *336the power of subpoena but the right of access to inspect and the right to require reports.6
(3) Past Practices of the Commission.
16 C.F.R., I § 1.40 (1967), in effect at the time this action arose,7 provided:
“Noncompliance with investigational processes. In cases of failure to comply with Commission investigational processes, appropriate action may be initiated by the Commission or the Attorney General, including actions for enforcement, forfeiture or penalties or criminal action.”
The rule is clear and unequivocal with respect to FTC’s right to initiate enforcement proceedings. While the rule is not binding on the Court, it is entitled to some weight. Cf., Brewster v. Gage, 280 U.S. 327, 50 S.Ct. 115, 74 L.Ed. 457 (1930); Maryland Casualty Co. v. United States, 251 U.S. 342, 40 S.Ct. 155, 64 L.Ed. 297 (1920).
The FTC urges that it has consistently brought actions to enforce subpoenas in its own name without proceeding through the Office of the Attorney General. This argument is met by the appellees’ assertion that in the years immediately after the passage of the Act, the Attorney General supervised all proceedings seeking information of the type sought here and thus, no consistent practice can be shown.
A review of the subpoena enforcement cases cited by the parties indicates that Federal Trade Commission v. Smith, 34 F.2d 323 (S.D.N.Y.1929), is the first in which this remedy was invoked. In all subpoena enforcement proceedings, the FTC counsel appear as attorneys of record.8
*337Three prior cases — United States v. Basic Products Co., 260 F. 472 (W.D.Pa.1919); Federal Trade Commission v. P. Lorillard Co., 283 F. 999 (S.D.N.Y.1922); and Federal Trade Commission v. Baltimore Grain Co., 284 F. 886 (D. Md.1922)—involved actions in which the FTC sought right of access by writ of mandamus pursuant to paragraph 4, Section 9 of the Act. In Basic Products and Baltimore Grain, no appearance was noted by the FTC counsel. In Lorillard, the FTC counsel appeared with the Attorney General.
One later case, Federal Trade Commission v. National Biscuit Co., 18 F. Supp. 667 (S.D.N.Y.1937), also involved authority to compel compliance with Sections 6(a) and (b) of the Act by writ of mandamus; and as in Basic Products and Baltimore Grain, no appearance was noted by the FTC counsel.
Thus, the allegation of both parties appears to be sustained by the cases. Enforcement of subpoenas in large have been handled exclusively by the FTC legal staff, while actions seeking a writ of mandamus to require that information be furnished through “right of access” or “report” have been handled by the Attorney General with or without participation of the FTC legal staff. This practice reflects the provisions of the Act which require that the Attorney General seek writs of mandamus, but permit the FTC legal staff to seek enforcement of a subpoena.
In response to the past practice of FTC enforcement proceedings, the Attorney General asserts that many other federal agencies “are either represented by the Department of Justice or are required to obtain the Department’s authorization * * The majority quotes this assertion. However, the brief contained no authority for this assertion, nor was there any supporting affidavit attached thereto. Eegardless, it is the past practice of the FTC proceedings that are most relevant to this case, and that practice supports the authority of the Commission to itself seek enforcement.
(4) Policy Considerations.
Various policy considerations were urged by the parties and amicus curiae in support of their position.
The appellees and the Attorney General urge that it is desirable to center the responsibility for the conduct of FTC litigation in the Office of the Attorney General.
While affirmance of the trial court’s decision would strengthen the role of the Attorney General in FTC matters, it would not result in a centering of responsibility for conduct of all FTC litigation in that office.9
The FTC would still have the right of self-representation before the Court of Appeals in review proceedings ;10 the *338right to bring suit in the United States District Court to enjoin the dissemination of false advertisements, 15 U.S.C. § 53(a) (1964 ed.) ; the recent and narrowly sustained right to represent the FTC before the United States Court of Appeals in actions to temporarily enjoin the consummation of mergers under attack before the FTC as violative of Section 7 of the Clayton Act, Federal Trade Com. v. Dean Foods Co., supra; and the right to seek threshold relief under Section 7(b) of the Wool Products Labeling Act, 15 U.S.C. § 68e(b) (1964); Section 9(b) of the Fur Products Labeling Act, 15 U.S.C. § 69g(b) (1964); Section 6(a) of the Flammable Fabrics Act, 15 U.S.C. § 1195(a) (1964); and Section 8 of the Textile Fiber Products Identification Act, 15 U.S.C. § 70f (1964).
Thus, affirmance would do little to center responsibility for FTC litigation in the Office of the Attorney General, but would do much to limit the role of the FTC as a fact-finder — a role accepted by a majority and minority in Dean Foods as being an essential one. Nor is there persuasive evidence that Congress would view a centering of such responsibility as being necessary or desirable.
Furthermore, even if the Attorney General could control the FTC enforcement proceeding, an ordered pattern of antitrust litigation would not necessarily result since private litigants are authorized to bring treble damage actions. 15 U.S.C. § 15 (1964).11

. “Agency” as defined in 28 U.S.C. § 451 (1966) includes “commission,” unless the context otherwise dictates.


. 15 U.S.C. § 46(b); United States v. Morton Salt Co., 338 U.S. 632, 70 S.Ct. 357, 94 L.Ed. 401 (1950); St. Regis Paper Co. v. United States, 368 U.S. 208, 82 S.Ct. 289, 7 L.Ed.2d 240 (1961).


. 15 U.S.C. § 46(c) (1965); United States v. International Nickel Co. of Canada, 203 F.Supp. 739 (S.D.N.Y.1962); 51 Cong.Rec. 8845 (63rd Cong. 2d Sess. 1914).


. In 1930, the same parties appeared before the same Court. Federal Trade Commission v. Miller’s National Federation, 60 App.D.C. 66, 47 F.2d 428 (1931). Judge Van Orsdel, who had also written the opinion in the first case, reversed a decree of the lower court enjoining the enforcement of a subpoena duces tecum. In an apparent reversal of his earlier decision (he did not refer to it), he held that the FTC has jurisdiction to compel attendance of witnesses, and that an objecting party can have his defenses when the FTC seeks enforcement of the subpoena in court. Thus, the second decision would not appear to limit the first decision insofar as the issue with which we are concerned.


. “MR. SHERLEY. I notice one other matter in which the House may he interested, and that is exclusive jurisdiction is given to the circuit court of appeals on the application by the commission or the party affected in reviewing the action of the commission, and then there is a subsequent provision which gives to the district courts power to issue writs of mandamus to compel enforcement of the order of the commission. Those provisions seem to be in conflict.
“MR. COVINGTON. I think the conflict is more apparent than real, and, frankly, it was an oversight in the final draft. It is a fact that there is a slight conflict there. It is one, however, the court would have no difficulty in determining, because in the section [section 9] which embodies the method of dealing with processes of the commission, process for subpoena, process of enforcing ordinary orders respecting reports, process for production of documents, process for the punishment of contumacious witnesses, and all the other ordinary machinery for the actual operation of the commission investigations and hearings, there is found that provision. It might well be held to relate entirely to the proceedings under the section [section 9] to which the gentleman refers. And the exclusive jurisdiction conferred upon the circuit court of appeals is expressly related to and found in the section [section 5] which deals with unfair methods of competition in business. In addition thereto, as indicated — that section 9 to which the gentleman refers, was dealing entirely with methods and processes — it provides that the jurisdiction of the district courts of the United States shall be invoked only upon the application of the Attorney General of the United States, and only at the request of the commission. Assuming all the gentleman says, it would not become a conflict of jurisdiction until the application of the Attorney General to the district court after the request of the commission had been made. The commission would never use that method to enforce its unfair-competition orders.

“MR. SHERLEY. I grant the gentleman that the jurisdiction of the district court can only be appealed to by the Attorney General of the United States on request of the commission, but assuming that it was so invoked and a writ of mandamus was sought, in resisting the issuance of that writ loould not the proceeding of necessity vest the district court with jurisdiction that in another place in the bill it is stated to be exclusively with the circuit courts of appeal?


“MR. COVINGTON. If such an unusual and unlikely situation as that should develop there would undoubtedly be a conflict of jurisdiction.


“MR. SHERLEY. In other words, there is a conflict which can be avoided by the commission not taking advantage of the provision as to mandamus writs in the district courtf


“MR. COVINGTON. Certainly. And, moreover, the Attorney General himself cannot take advantage of that unless the commission itself desires to invoke the order and make application to himj so it is a conflict that is apparent rather than one that raises a substantial difficulty. It is also easy to correct, if it is desirable.

“MR. SHERLEY. I understand.


. Congressman Covington stated:
“Especially valuable will be the provision that agents of the Commission shall have the right to examine the files of any corporation under investigation. This is a much more effective means of obtaining information than by a subpoena duces tecum, since before making use of the latter the prosecutor must know what records and documents to specify, whereas there may be in the possession of the corporation many records or documents material to the inquiry of which he has no knowledge and which can only be discovered by examination as this section authorizes. * * * ”
51 Cong.Rec. 8845 (63d Cong.2d Sess., 1914).


. The prior rule provided essentially the same:
“§ 1.S9 Noncompliance with investiga-tional processes. In case of failure to comply with Commission investigational processes appropriate action may be initiated by the Commission, including actions for enforcement by the Commission or the Attorney General and forfeiture of penalties or criminal actions by the Attorney General.”
16 C.F.R., § 1.39 (1963).


. The Department of Justice does not contest the fact that legal counsel for the FTC made application for the enforcement of its subpoenas in the following cases: F. T. C. v. Harrell, 313 F.2d 854 (7th Cir. 1963); Moore Business Forms, Inc. v. F. T. C., 113 U.S.App.D.C. 231, 307 F.2d 188 (1962); Adams v. F. T. C., 296 F.2d 861 (8th Cir. 1961), cert. denied, 369 U.S. 864, 82 S.Ct. 1029, 8 L.Ed.2d 83 (1962); Flotill Products, Inc. v. F. T. C., 278 F.2d 850 (9th Cir.), cert. denied, 364 U.S. 920, 81 S.Ct. 284, 5 L.Ed.2d 260 (1960); F. T. C. v. Hallmark, Inc., 265 F.2d 433 (7th Cir. 1959) (U.S. Attorney appeared with FTC.); F. T. C. v. Rubin, 245 F.2d 60 (2d Cir. 1957); Federal Trade Commission v. Tuttle, 244 F.2d 605 (2d Cir.) (U.S. Attorney appeared with FTC.), cert. denied, 354 U.S. 925, 77 S.Ct. 1379, 1 L.Ed.2d 1436 (1957); Federal Trade Commission v. Reed, 243 F.2d 308 (7th Cir.), cert. denied, 355 U.S. 823, 78 S.Ct. 29, 2 L.Ed.2d 37 (1957); F. T. C. v. Green, 252 F.Supp. 153 (S.D.N.Y.1966); F. T. C. v. Hunt Foods and Industries, Inc., 178 F.Supp. 448 (S.D.Cal.1959), aff’d 286 F.2d 803 (9th Cir. 1960), cert. denied, 365 U.S. 877, 81 S.Ct. 1027, 6 L.Ed.2d 190 (1961); Federal Trade Commission v. Waltham Watch Company, 169 F.Supp. 614 (S.D.N.Y.1959) (U.S. Attorney appeared with FTC.); Federal Trade Commission v. Scientific Living, Inc., 150 F.Supp. 495 (M.D.Pa.1957) (U.S. Attorney appeared with FTC.), appeal dismissed (3d Cir., order dated August 12, 1957), cert. denied, 355 U.S. 940, 78 S.Ct. 429, 2 L.Ed.2d 421 (1958); Federal Trade Commission v. Bowman, 149 F.Supp. 624 (N.D.Ill.1957), aff’d 248 F.2d 456 (7th Cir.); Federal Trade Commission v. Menzies, 145 F.Supp. 164 (D.Md.1956), aff’d 242 F.2d 81 (4th Cir. *3371957) cert. denied 353 U.S. 957, 77 S.Ct. 863, 1 L.Ed.2d 908 (1957). As noted, the official reports do indicate that in some of the above cases, an attorney from the Department of Justice did in fact appear with the FTO. The mere appearance of the Department does not, however, negate the application being made by the FTO. These were the facts in the present case. 261 F.Supp. 215.


. A wide variety of views exists not only as to whether Congress intended to emphasize the independent character of the Commission and give it broad powers to proceed without regard to the policies of the executive departments of the government, but also as to whether the substantive provisions of the Act can be best informed by an independent Commission or by one which must receive its policy directions from the executive. See, Handler, The Constitutionality of Investigations by the Federal Trade Commission, 28 Colum.L.Rev. 708 (1928); Henderson, The Federal Trade Commission (1924); Hector, Hector Memorandum, 69 Yale L.J. 931 (1959); Kintner, The Current Ordeal of the Administrative Process: In Reply to Mr. Hector, 69 Yale L.J. 965; A Look at the Federal Administrative Agencies, supra; Sherwood, The Enforcement of Administrative Subpoenas, 44 Colum.L.Rev. 531, 539 (1944).


. The records of this Court indicate that the legal staff of the FTC has represented it in “review petitions” heard before it since 1950. Guziak v. F. T. C., 361 F.2d 700 (1966); Benrus Watch Co. v. F. T. *338C., 352 F.2d 313 (1965); Brown Shoe Company v. F. T. C., 339 F.2d 45 (1964); National Trade Publications Service, Inc. v. F. T. C., 300 F.2d 790 (1962); Travelers Health Association v. F. T. C., 298 F.2d 820 (1962); Gellman v. F. T. C., 290 F.2d 666 (1961); Travelers Health Association v. F. T. C., 262 F.2d 241 (1959); Automobile Owners Safety Ins. Co. v. Federal Trade Com’n., 255 F.2d 295 (1958); American Life & Acc. Ins. Co. v. F. T. C., 255 F.2d 289 (1958); Chain Inst., Inc. v. Federal Trade Commission, 246 F.2d 231 (1957); Blanton Company v. F. T. C., 244 F.2d 720 (1957); The Salsbury Company v. F. T. C., 230 F.2d 954 (1956); Gamble-Skogmo, Inc. v. Federal Trade Commission, 211 F.2d 106 (1954); United Film Service, Inc. v. F. T. C., 204 F.2d 694 (1953); Zitserman v. F. T. C., 200 F.2d 519 (1952); Reid H. Ray Film Industries, Inc. v. F. T. C., 190 F.2d 207 (1951).


. It appears that presently most treble damage actions merely follow in the wake of successful governmental actions. Livermore, Book Review, 50 Minn.L.Rev. 204 (1965).